Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 1-8 and 14-15 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claim, the closet prior art of record is Ruiz (US 2011/0204720) that teaches efficient usage of energy for buildings, vehicles and equipment and Bagasra (US 2013/0257623) that teaches power outage detection that includes a time interval criteria for a selected geographical area. 
 system of interoperating modules that inter-communicate bi- directionally over a range of frequency bands and sensory modalities, transmit messages to at least one local communications gateway multiband station at or near a location, and continue to operate continuously for a period not less than 36 hours during a catastrophic event where local electricity, telephone and/or cellular service has failed, the system being a more resilient and effective location identification network for a location or community in times of emergency than previously available solutions, the system comprising: at least one source of local renewable energy removably connected to a powered device; a stored energy module connected to one or more rechargeable energy sources of sufficient capacity and operating characteristics to continuously operate the powered device to support bidirectional data interchange, communications and messaging between a location and an outside receiver for a minimum of 3 days when fully charged without further recharging, even under the most extreme weather, smoke and environmental conditions; a set of detectable multi-frequency and multimodal communication input and output modules that may be located or relocated in a location, at or near a 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMEED ALIZADA/Primary Examiner, Art Unit 2685